Name: Commission Regulation (EEC) No 1015/91 of 23 April 1991 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia for the 1991 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: regions of EU Member States;  leather and textile industries;  political geography;  marketing
 Date Published: nan

 25. 4. 91 Official Journal , of the European Communities No L 105/31 COMMISSION REGULATION (EEC) No 1015/91 of 23 April 1991 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia for the 1991 Berlin Trade Fairs tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1991 and shall be allocated to the Federal Republic of Germany. Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in Yugoslavia after 15 October 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4135/86 of 22 December 1986 on common rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 71 /91 (2), and in parti ­ cular Article 8 (3) thereof, Whereas, by Regulation (EEC) No 4135/86, the importation of textile products originating in Yugoslavia was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Whereas trade fairs are to be held, as in previous years, in . Berlin in 1991 , at which Yugoslavia among other export ­ ing countries is expected to participate ; whereas the exist ­ ing shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary again this year to open supplementary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No4135/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee  Yugoslavia set up by Regulation (EEC) No 4135/86, 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1992 . 3 . The Commission shall be informed no later than 31 December 1991 of the total quantities covered by contracts authorized under paragraph 1 . Article 3 Importation of the textile products covered by authoriz ­ ation given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation ¢(EEC) No 4135/86 .HAS ADOPTED THIS REGULATION : Article 4 Article 1 In addition to the quantitative limits on imports established by Regulation (EEC) No 4135/86 supplemen ­ This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (  ) OJ No L 387, 31 . 12. 1986, p . 1 . 0 OJ No L 9, 12. 1 . 1991 , p . 9 . No L 105/32 Official Journal of the European Communities 25 . 4. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1991 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third countries Units Quantities 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 Jerseys, pullovers, slip-overs, waistcoats , twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Yugoslavia 1 000 pieces 64 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted, of wool, cotton or man-made fibres Yugoslavia 1 000 pieces 102 16 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool , of cotton or of man-made fibres, excluding ski suits Yugoslavia 1 000 pieces 48